DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 09/22/2021 (“Amendment”). Claims 1 and 4-16 are currently under consideration. The Office acknowledges the amendments to claims 1, 5, 6, 11, 12, and 14-16, as well as the cancellation of claims 2 and 3.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The interpretations under 35 USC 112(f) are withdrawn because the claims now recite a processor, which is the structure that carries out the functions of the indicator extraction and processing units. A new claim objection has been added. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 101 for encompassing a human organism are persuasive, and the rejections are accordingly withdrawn. Nonetheless, rejections under 35 USC 101-103 are maintained as discussed below.
It is noted that proper amendment form should be used to indicate changes made from the previous set of claims. For example, in claim 12, there is no indication that it was changed to depend from claim 9 rather than claim 1.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, the recitation of “a change amount” in line 8 should instead read --the change amount--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 4-15 are directed to a “device,” a “system,” and a “non-transitory computer-readable medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 16 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 16 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
creates, on the basis of blood pressure waveform time series data …, a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space 
The creating and extracting steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person could merely draw the multidimensional graphic manually (with axes associated with the feature amounts from the time series data), and then extract an indicator based on observing a shape in the graphic. There is nothing to suggest an undue level of complexity in the creating or extracting. Therefore, a person would be able to perform the extraction step mentally or with pen and paper.
Prong Two: Claims 1 and 16 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. indicator extraction unit, recited at a high level of generality), and
add insignificant extra-solution activity (the pre-solution activity of: using data of a particular type and source for creating the multidimensional graphic; using generic data-gathering components (e.g. a sensor - recited at a high level of generality); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. a processing unit - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the extracted indicator remains in the abstract realm, i.e., the result remains in a processing “black box” with 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 16 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post-solution activity which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. wherein the space is a two-dimensional or three-dimensional space and the generated graphic forms substantially elliptical shapes (claims 4 and 8), wherein the indicator is a particular type of feature (claim 5 - note that these kinds of observations/manipulations are not so complex as to not be able to be performed mentally or by hand), where an abnormal waveform is detected by evaluating similarity (claim 6 - also able to be performed mentally or by hand), having particular axes (claims 9 and 10), wherein the indicator is of a particular type (claim 11 - note that even if there is no art rejection for these features, a practical application is not found because the claim does not sufficiently reflect the improvement described in the specification), evaluating the strength of a relationship between blood pressure and a factor (claim 12), etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. a sensor worn on the body that non-invasively measures blood pressure (claim 14 - recited at a high level of generality), etc.), 
further describe the computer implementation (e.g. a non-transitory computer-readable medium (claim 15), etc.), and
further describe the post-solution activity (e.g. outputting information pertaining to an abnormal blood pressure waveform or a strength of a relationship (claims 7 and 13), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (in e.g. claims 7 and 13, the result of the abstract idea remains in a processing black box (e.g. no display of the outputted information, etc.) such that any potential improvement is not actually realized). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,293,915 (“Amano”).
Regarding claim 1, Amano discloses [a] biological information analyzing device (Fig. 39A, apparatus 1) comprising a processor (col. 30, lines 60-67 describe CPUs for performing processing functions) configured to function as: an indicator extraction unit (col. 30, lines 60-67, a CPU) that creates, on the basis of blood pressure waveform time series data measured by a sensor that is configured to be worn on a user's body and can non-invasively measure the blood pressure waveform for each heartbeat (Figs. 39A-39B show the user-worn device that measures blood pressure non-invasively and constantly - 
Regarding claim 4, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the multidimensional space is a two-dimensional plane (Fig. 51, x and y dimensions); and the multidimensional graphic is a two-dimensional graphic forming a substantially elliptical shape on the two-dimensional plane (as shown in Fig. 51).
Regarding claim 5, Amano discloses all the features with respect to claim 4, as outlined above. Amano further discloses wherein the indicator includes at least one of a size of a bounding quadrangle of the two-dimensional graphic, an aspect ratio of the bounding quadrangle of the two-dimensional graphic, a center position of the bounding quadrangle of the two-dimensional graphic, a center of gravity position of the two-dimensional graphic, and an angle of a principle axis of inertia of the two-dimensional graphic 
Regarding claim 6, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the indicator extraction unit extracts the indicator for each of the blood pressure waveforms in a plurality of heartbeats (Fig. 51, each point/indicator corresponding to a heartbeat waveform); and the processing unit detects an abnormal blood pressure waveform from the blood pressure waveforms in the plurality of heartbeats by evaluating a similarity of the indicators among the blood pressure waveforms of the plurality of heartbeats (Fig. 52, step 524, judging whether the blood pressure is e.g. hypertensive based on the pulse pressure (col. 45, lines 7-15), which itself is judged to be sufficiently indicative of blood pressure based on the similarity/correlation identified with respect to Fig. 51 - also see col. 45, lines 1-6, which explain that the similarity/correlation can become an index for determining blood pressure).
Regarding claim 7, Amano discloses all the features with respect to claim 6, as outlined above. Amano further discloses wherein the processing unit carries out a process of outputting information pertaining to the detected abnormal blood pressure waveform (Fig. 52, outputting at step 528 after judging at step 524).
Regarding claim 14, Amano discloses [a] biological information analyzing system comprising: a sensor, which is configured to be worn on a user's body and can non-invasively measure a blood pressure waveform for each heartbeat (Figs. 39A-39B show the user-worn device that measures blood pressure non-invasively and constantly - see col. 42, lines 1-4 and 14-21. Figs. 45A-45C show continuous time series pressure waveforms); and the biological information analyzing device according to claim 1, wherein the biological information analyzing device analyzes biological information using data of the blood pressure waveform measured continuously by the sensor (as above in claim 1).
Regarding claim 15,
Regarding claim 16, Amano discloses [a] biological information analyzing method comprising: a step of creating, on the basis of blood pressure waveform time series data measured by a sensor that is configured to be worn on a user's body and can non-invasively measure the blood pressure waveform for each heartbeat (Figs. 39A-39B show the user-worn device that measures blood pressure non-invasively and constantly - see col. 42, lines 1-4 and 14-21. Figs. 45A-45C show continuous time series pressure waveforms), a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space constructed from a plurality of axes including at least two axes corresponding to two types of feature amounts extracted from the blood pressure waveform (Fig. 51, with systolic blood pressure on the x-axis and pulse pressure on the y-axis), and extracting an indicator pertaining to a shape characteristic of the multidimensional graphic (col. 44, lines 15-22, a “strong linear relationship” means that pulse pressure can be used to express blood pressure. Note that a correlation coefficient is calculated to determine this relationship. In Fig. 51, each point/indicator corresponds to a heartbeat waveform, and the collection of indicators pertain to the linear correlation); and a step of carrying out a process based on the extracted indicator (Fig. 52, steps 512 and 528, outputting a piece of information corresponding to the calculated pulse pressure - also see col. 45, lines 16-26), wherein the two types of feature amounts are a blood pressure value and a blood pressure change amount, each of which expresses a value changing cyclically with each heartbeat (since blood pressure changes with each heartbeat, as shown in Figs. 45A-45C, so do the parameters shown in Fig. 51. The parameters are blood pressure value and blood pressure change amount, since the pulse pressure on the y-axis is a pressure difference between systolic and diastolic blood pressure - see col. 44, lines 15-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of US Patent Application Publication 2004/0176692 (“Kario”).
Regarding claim 8, Amano teaches all the features with respect to claim 1, as outlined above. Amano does not appear to explicitly teach wherein the multidimensional space is a three-dimensional space; and the multidimensional graphic is a three-dimensional graphic in which substantially elliptical shapes are distributed throughout the three-dimensional space.
Kario teaches generating a three-dimensional graphic, with morning-evening average blood pressure on one axis, morning-evening difference blood pressure on a second axis, and risk on a third axis (Fig. 9 - also see ¶¶s 0092 and 0097, explaining the axes). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include risk as a third axis in Amano, as in Fig. 9 of Kario, evaluating risk together with systolic blood pressure and pulse pressure, for the purpose of helping to prevent cardiovascular disease and facilitate management (Kario: ¶¶s 0002, 0006, 0009, 0010). The three-dimensional graphic, which includes risk, would have substantially elliptical shapes distributed throughout, based on the ellipse-shaped data of Fig. 51 of Amano (which even when distributed over another axis maintains elliptical shapes).
Regarding claim 9, Amano-Kario teaches all the features with respect to claim 8, as outlined above. Amano-Kario further teaches wherein of three axes constituting the three-dimensional space, a first axis and a second axis are axes corresponding to feature amounts extracted from the blood pressure waveform (as already indicated, Amano teaches systolic blood pressure and pulse pressure axes), and a third axis is an axis of a factor affecting blood pressure (Kario: ¶ 0033, where the risk axis is based e.g. on measuring conditions - also see ¶ 0084, where the axis is associated with motion, taking a remedy, etc.).
Regarding claim 10,
Regarding claim 12, Amano-Kario teaches all the features with respect to claim 9, as outlined above. Amano-Kario further teaches wherein the processing unit evaluates the strength of a relationship between the user's blood pressure and the factor affecting the blood pressure, on the basis of the indicator (Amano: col. 44, lines 15-22 teach evaluating the strength of the linear relationship between systolic blood pressure and pulse pressure, and Kario teaches risk as the factor affecting blood pressure. It would have been obvious to evaluate the strength of the relationship between systolic blood pressure and risk by calculating a correlation coefficient between the two, for the purpose of determining whether risk can be used to express blood pressure just like pulse pressure can (Amano: col. 44, lines 20-22)).
Regarding claim 13, Amano-Kario teaches all the features with respect to claim 12, as outlined above. Amano-Kario further teaches wherein the processing unit carries out a process of outputting information pertaining to the strength of the relationship between the user's blood pressure and the factor (Amano: Fig. 52, step 528, outputting a piece of information based on the fact that there is a strong linear relationship - see col. 44, lines 15-22 and col. 45, lines 16-26, which describe that blood pressure can be expressed by pulse pressure, and then outputting blood pressure and/or pulse pressure. With an established correlation between risk and blood pressure, information related thereto is similarly outputted. See Kario: Fig. 9, showing the relationship between the two).

Response to Arguments
Applicant’s arguments filed 09/22/2021 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. The Office maintains that the recited abstract idea can be practically performed in the human mind. The sensor is involved in pre-solution data-gathering activity and is not part of the abstract idea. Its data, when provided to a human as e.g. a printout, can be mentally processed by the human. 
No improvement to the technology is found because the improvement described in the specification is not adequately reflected in the claims. For example, the independent claims do not recite evaluating the shape of a post-projection blood pressure trajectory, as described in the specification. The claims also do not detail what the indicator is, what the third axis is, etc. Instead, they use broad/non-specific terminology. But even if they did detail e.g. what the indicator was (claim 5), it is submitted that 
In response to the arguments regarding the rejections under 35 USC 102, they are not persuasive. The Office disagrees that Fig. 51 does not plot a blood pressure change amount. The y-axis, ΔBP, corresponds to blood pressure change amount. Col. 44, lines 15-22 describe pulse pressure as the pressure difference between systolic and diastolic blood pressure, and col. 48, lines 61-65 describe it as the difference between a maximum blood pressure and a minimum blood pressure. It is submitted that the blood pressure must change to go from a maximum to a minimum, and vice versa. 
It is unclear why Applicant thinks the diastolic and systolic pulses occur simultaneously. As shown in e.g. Fig. 48, systolic and diastolic pressure are found at different points in time along the pressure curve. The difference in these pressures corresponds to the claimed change amount. Further, because the waveform of Fig. 48 changes with each heartbeat, the blood pressure change amount also changes. 
As for the motivation to combine, Applicant has not explained why a person of ordinary skill would not have made the combination. The combination is proper because the motivation for combination is found in the prior art itself. Therefore, all claims except for claim 11 remain rejected in light of the prior art.

Allowable Subject Matter
Claim 11 is allowable over the prior art, but is objected to as being dependent upon rejected base claims. Therefore, it will be allowed if related 35 USC 101 rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objection) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest, in a three-dimensional space in which substantially elliptical shapes are distributed, the axes as claimed, together with an indicator pertaining to a shape characteristic of the space, wherein the indicator includes at least one of a correlation coefficient between a value on .

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791